


110 HR 5674 IH: Federal Correctional Workers Safety

U.S. House of Representatives
2008-04-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5674
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2008
			Mr. Meek of Florida
			 (for himself, Mr. Ryan of Ohio, and
			 Mr. Ellsworth) introduced the
			 following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To amend title 18, United States Code, to require the
		  Bureau of Prisons to provide secure storage areas in prison facilities for
		  employees authorized to carry a firearm.
	
	
		1.Short titleThis Act may be cited as the
			 Federal Correctional Workers Safety
			 Act of 2008.
		2.Secure firearms
			 storage in prison facilities
			(a)In
			 generalChapter 303 of title
			 18, United States Code, is amended by adding at the end the following:
				
					4049.Secure
				firearms storage in prisonThe
				Director of the Bureau of Prisons shall ensure that each prison facility
				provides a secure storage area for all persons employed by the Bureau at that
				facility who are authorized to carry a
				firearm.
					.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 303
			 of title 18, United States Code, is amended by adding at the end the following
			 new item:
				
					
						4049. Secure firearms storage in
				prison.
					
					.
			
